EXHIBIT 10.01

 


LAUREATE EDUCATION, INC.
2005 STOCK INCENTIVE PLAN


 


1.        PURPOSE.


 


THE PURPOSE OF THE LAUREATE EDUCATION, INC. 2005 STOCK INCENTIVE PLAN IS TO
PROMOTE THE LONG-TERM GROWTH AND PROFITABILITY OF THE COMPANY BY (I) PROVIDING
KEY PEOPLE WITH INCENTIVES TO IMPROVE STOCKHOLDER VALUE AND TO CONTRIBUTE TO THE
GROWTH AND FINANCIAL SUCCESS OF THE COMPANY THROUGH THEIR FUTURE SERVICES, AND
(II) ENABLING THE COMPANY TO ATTRACT, RETAIN AND REWARD THE BEST TALENT.


 


2.        DEFINITIONS.


 


WHEREVER THE FOLLOWING CAPITALIZED TERMS ARE USED IN THE PLAN, THEY SHALL HAVE
THE MEANINGS SPECIFIED BELOW:


 


“AFFILIATE” MEANS ANY ENTITY, WHETHER NOW OR HEREAFTER EXISTING, WHICH CONTROLS,
IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE COMPANY (INCLUDING, BUT
NOT LIMITED TO, JOINT VENTURES, LIMITED LIABILITY COMPANIES, AND PARTNERSHIPS). 
FOR THIS PURPOSE, “CONTROL” SHALL MEAN OWNERSHIP OF 50% OR MORE OF THE TOTAL
COMBINED VOTING POWER OR VALUE OF ALL CLASSES OF STOCK OR INTERESTS OF THE
ENTITY.


 


“AWARD” MEANS AN AWARD OF A STOCK OPTION, STOCK APPRECIATION RIGHT, RESTRICTED
STOCK AWARD, RESTRICTED STOCK UNIT AWARD, PERFORMANCE SHARE AWARD, PERFORMANCE
UNIT AWARD OR STOCK AWARD GRANTED UNDER THE PLAN.


 


 “AWARD AGREEMENT” MEANS A WRITTEN OR ELECTRONIC DOCUMENT SETTING FORTH THE
TERMS AND CONDITIONS OF AN AWARD GRANTED TO A PARTICIPANT.


 


“BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


 “CHANGE IN CONTROL” MEANS (I) THE ACQUISITION (OTHER THAN FROM THE COMPANY) IN
ONE OR MORE TRANSACTIONS BY ANY PERSON, AS DEFINED BELOW, OF THE BENEFICIAL
OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT)
OF 50% OR MORE OF (A) THE THEN OUTSTANDING SHARES OF THE SECURITIES OF THE
COMPANY, OR (B) THE COMBINED VOTING POWER OF THE THEN OUTSTANDING SECURITIES OF
THE COMPANY ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS (THE
“COMPANY VOTING STOCK”); (II) THE CLOSING OF A SALE OR OTHER CONVEYANCE OF ALL
OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY; OR (III) THE EFFECTIVE TIME
OF ANY MERGER, SHARE EXCHANGE, CONSOLIDATION, OR OTHER BUSINESS COMBINATION
INVOLVING THE COMPANY IF IMMEDIATELY AFTER SUCH TRANSACTION PERSONS WHO HOLD A
MAJORITY OF THE OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE
ELECTION OF DIRECTORS OF THE SURVIVING ENTITY (OR THE ENTITY OWNING 100% OF SUCH
SURVIVING ENTITY) ARE NOT PERSONS WHO, IMMEDIATELY PRIOR TO SUCH TRANSACTION,
HELD THE COMPANY VOTING STOCK; PROVIDED, HOWEVER, THAT FOR PURPOSES OF ANY AWARD
OR SUBPLAN THAT CONSTITUTES A “NONQUALIFIED DEFERRED COMPENSATION PLAN,” WITHIN
THE MEANING OF SECTION 409A OF THE CODE, THE COMMITTEE MAY SPECIFY A DIFFERENT
DEFINITION OF CHANGE IN CONTROL IN ORDER TO COMPLY WITH THE PROVISIONS OF
SECTION 409A OF THE CODE.  FOR PURPOSES OF THIS DEFINITION, A “PERSON” MEANS ANY
INDIVIDUAL, ENTITY OR GROUP WITHIN THE MEANING OF SECTION
13(D)(3) OR 14(D)(2) OF THE EXCHANGE ACT, OTHER THAN EMPLOYEE BENEFIT PLANS
SPONSORED OR MAINTAINED BY THE COMPANY AND BY ENTITIES CONTROLLED BY THE
COMPANY.


 


“CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND ANY REGULATIONS
PROMULGATED THEREUNDER.

 

--------------------------------------------------------------------------------


 


“COMMON STOCK” MEANS THE COMPANY’S COMMON STOCK, PAR VALUE OF ONE CENT ($0.01)
PER SHARE.


 


“COMMITTEE” MEANS THE COMPENSATION COMMITTEE OF THE BOARD, OR SUCH OTHER
COMMITTEE OF THE BOARD APPOINTED BY THE BOARD TO ADMINISTER THE PLAN.


 


“COMPANY” MEANS LAUREATE EDUCATION, INC., A MARYLAND CORPORATION.


 


“DATE OF GRANT” MEANS THE DATE ON WHICH AN AWARD UNDER THE PLAN IS MADE BY THE
COMMITTEE, OR SUCH LATER DATE AS THE COMMITTEE MAY SPECIFY TO BE THE EFFECTIVE
DATE OF AN AWARD.


 


 “ELIGIBLE PERSON” MEANS ANY PERSON WHO IS AN EMPLOYEE OF THE COMPANY OR ANY
AFFILIATE OR ANY PERSON TO WHOM AN OFFER OF EMPLOYMENT WITH THE COMPANY OR ANY
AFFILIATE IS EXTENDED, AS DETERMINED BY THE COMMITTEE, OR ANY PERSON WHO IS A
NON-EMPLOYEE DIRECTOR.


 


“EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


 


“FAIR MARKET VALUE” MEANS, WITH RESPECT TO A SHARE OF THE COMPANY’S COMMON STOCK
FOR ANY PURPOSE ON A PARTICULAR DATE, THE VALUE DETERMINED BY THE COMMITTEE IN
GOOD FAITH.  HOWEVER, IF THE COMMON STOCK IS REGISTERED UNDER SECTION 12(B) OR
12(G) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND LISTED FOR TRADING
ON A NATIONAL EXCHANGE OR MARKET, “FAIR MARKET VALUE” MEANS, AS APPLICABLE,
(I) EITHER THE CLOSING PRICE OR THE AVERAGE OF THE HIGH AND LOW SALE PRICE ON
THE RELEVANT DATE, AS DETERMINED IN THE COMMITTEE’S DISCRETION, QUOTED ON THE
NEW YORK STOCK EXCHANGE, THE AMERICAN STOCK EXCHANGE, OR THE NASDAQ NATIONAL
MARKET; (II) THE LAST SALE PRICE ON THE RELEVANT DATE QUOTED ON THE NASDAQ
SMALLCAP MARKET; (III) THE AVERAGE OF THE HIGH BID AND LOW ASKED PRICES ON THE
RELEVANT DATE QUOTED ON THE NASDAQ OTC BULLETIN BOARD SERVICE OR BY THE NATIONAL
QUOTATION BUREAU, INC. OR A COMPARABLE SERVICE AS DETERMINED IN THE COMMITTEE’S
DISCRETION; OR (IV) IF THE COMMON STOCK IS NOT QUOTED BY ANY OF THE ABOVE, THE
AVERAGE OF THE CLOSING BID AND ASKED PRICES ON THE RELEVANT DATE FURNISHED BY A
PROFESSIONAL MARKET MAKER FOR THE COMMON STOCK, OR BY SUCH OTHER SOURCE,
SELECTED BY THE COMMITTEE.  IF NO PUBLIC TRADING OF THE COMMON STOCK OCCURS ON
THE RELEVANT DATE BUT THE SHARES ARE SO LISTED, THEN FAIR MARKET VALUE SHALL BE
DETERMINED AS OF THE NEXT PRECEDING DATE ON WHICH TRADING OF THE COMMON STOCK
DOES OCCUR.  FOR ALL PURPOSES UNDER THIS PLAN, THE TERM “RELEVANT DATE” AS USED
IN THIS DEFINITION OF FAIR MARKET VALUE MEANS EITHER THE DATE AS OF WHICH FAIR
MARKET VALUE IS TO BE DETERMINED OR THE NEXT PRECEDING DATE ON WHICH PUBLIC
TRADING OF THE COMMON STOCK OCCURS, AS DETERMINED IN THE COMMITTEE’S DISCRETION.


 


“INCENTIVE STOCK OPTION” MEANS A STOCK OPTION GRANTED UNDER SECTION 6 HEREOF
THAT IS INTENDED TO MEET THE REQUIREMENTS OF SECTION 422 OF THE CODE AND THE
REGULATIONS THEREUNDER.


 


“NON-EMPLOYEE DIRECTOR” MEANS ANY MEMBER OF THE BOARD WHO IS NOT AN EMPLOYEE OF
THE COMPANY.


 


“NONQUALIFIED STOCK OPTION” MEANS A STOCK OPTION GRANTED UNDER SECTION 6 HEREOF
THAT IS NOT AN INCENTIVE STOCK OPTION.


 


“PARTICIPANT” MEANS ANY ELIGIBLE PERSON WHO HOLDS AN OUTSTANDING AWARD UNDER THE
PLAN.


 


“PERFORMANCE AWARDS” MEANS PERFORMANCE SHARE AWARDS AND PERFORMANCE UNIT AWARDS,
AS APPLICABLE.


 


“PERFORMANCE SHARE AWARD” MEANS A CONTRACTUAL RIGHT GRANTED TO AN ELIGIBLE
PERSON UNDER SECTION 10 HEREOF REPRESENTING NOTIONAL UNIT INTERESTS EQUAL IN
VALUE TO A SHARE OF COMMON STOCK THAT IS FORFEITABLE UNTIL THE ACHIEVEMENT OF
PRE-ESTABLISHED PERFORMANCE OBJECTIVES OVER A PERFORMANCE PERIOD OF NOT LESS
THAN ONE YEAR IN DURATION, AS SET FORTH IN THE PLAN AND THE APPLICABLE AWARD
AGREEMENT.

 

--------------------------------------------------------------------------------


 


“PERFORMANCE UNIT AWARD” MEANS A CONTRACTUAL RIGHT GRANTED TO AN ELIGIBLE PERSON
UNDER SECTION 10 HEREOF REPRESENTING NOTIONAL UNIT INTERESTS EQUAL TO A
PRE-DETERMINED DOLLAR AMOUNT THAT IS FORFEITABLE UNTIL THE ACHIEVEMENT OF
PRE-ESTABLISHED PERFORMANCE OBJECTIVES OVER A PERFORMANCE PERIOD OF NOT LESS
THAN ONE YEAR IN DURATION AS SET FORTH IN THE PLAN AND THE APPLICABLE AWARD
AGREEMENT.


 


“PLAN” MEANS THE LAUREATE EDUCATION, INC. 2005 STOCK INCENTIVE PLAN AS SET FORTH
HEREIN, AS AMENDED FROM TIME TO TIME.


 


“QUALIFIED PERFORMANCE AWARD” MEANS A RESTRICTED STOCK AWARD, RESTRICTED STOCK
UNIT AWARD, PERFORMANCE SHARE AWARD OR PERFORMANCE UNIT AWARD INTENDED TO COMPLY
WITH SECTION 11 HEREOF.


 


“RESTRICTED STOCK AWARD” MEANS A GRANT OF SHARES OF COMMON STOCK TO AN ELIGIBLE
PERSON UNDER SECTION 8 HEREOF THAT ARE ISSUED SUBJECT TO VESTING AND TRANSFER
RESTRICTIONS, AS ARE SET FORTH IN THE PLAN AND THE APPLICABLE AWARD AGREEMENT.


 


“RESTRICTED STOCK UNIT AWARD” MEANS A CONTRACTUAL RIGHT GRANTED TO AN ELIGIBLE
PERSON UNDER SECTION 9 HEREOF REPRESENTING NOTIONAL UNIT INTERESTS EQUAL IN
VALUE TO A SHARE OF COMMON STOCK TO BE PAID OR DISTRIBUTED AT SUCH TIMES, AND
SUBJECT TO SUCH CONDITIONS, AS ARE SET FORTH IN THE PLAN AND THE APPLICABLE
AWARD AGREEMENT.


 


“SERVICE” MEANS A PARTICIPANT’S EMPLOYMENT OR OTHER BONA FIDE SERVICE
RELATIONSHIP WITH THE COMPANY OR ANY AFFILIATE OR A PARTICIPANT’S SERVICE AS A
NON-EMPLOYEE DIRECTOR WITH THE COMPANY, AS APPLICABLE.


 


“STOCK AWARD” MEANS A GRANT OF SHARES OF COMMON STOCK TO AN ELIGIBLE PERSON
UNDER SECTION 10 HEREOF THAT ARE ISSUED FREE OF TRANSFER RESTRICTIONS AND
FORFEITURE CONDITIONS.


 


“STOCK APPRECIATION RIGHT” MEANS A CONTRACTUAL RIGHT GRANTED TO AN ELIGIBLE
PERSON UNDER SECTION 7 HEREOF ENTITLING SUCH ELIGIBLE PERSON TO RECEIVE A
PAYMENT, REPRESENTING THE DIFFERENCE BETWEEN THE BASE PRICE AND THE FAIR MARKET
VALUE OF A SHARE OF COMMON STOCK, AT SUCH TIME, AND SUBJECT TO SUCH CONDITIONS,
AS ARE SET FORTH IN THE PLAN AND THE APPLICABLE AWARD AGREEMENT.


 


“STOCK OPTION” MEANS A CONTRACTUAL RIGHT GRANTED TO AN ELIGIBLE PERSON UNDER
SECTION 6 HEREOF TO PURCHASE SHARES OF COMMON STOCK AT SUCH TIME AND PRICE, AND
SUBJECT TO SUCH CONDITIONS, AS ARE SET FORTH IN THE PLAN AND THE APPLICABLE
AWARD AGREEMENT.


 


3.        ADMINISTRATION.


 


3.1          COMMITTEE MEMBERS.  THE PLAN SHALL BE ADMINISTERED BY A COMMITTEE
COMPRISED OF NO FEWER THAN TWO MEMBERS OF THE BOARD. IT IS INTENDED THAT EACH
COMMITTEE MEMBER SHALL SATISFY THE REQUIREMENTS FOR (I) AN “INDEPENDENT
DIRECTOR” UNDER RULES ADOPTED BY THE NASDAQ NATIONAL MARKET OR OTHER APPLICABLE
EXCHANGE OR SECURITIES MARKET, (II) A “NON-EMPLOYEE DIRECTOR” FOR PURPOSES OF
RULE 16B-3 UNDER THE EXCHANGE ACT AND (III) AN “OUTSIDE DIRECTOR” UNDER
SECTION 162(M) OF THE CODE. NO MEMBER OF THE COMMITTEE SHALL BE LIABLE FOR ANY
ACTION OR DETERMINATION MADE IN GOOD FAITH BY THE COMMITTEE WITH RESPECT TO THE
PLAN OR ANY AWARD THEREUNDER.


 


3.2          COMMITTEE AUTHORITY.  THE COMMITTEE SHALL HAVE SUCH POWERS AND
AUTHORITY AS MAY BE NECESSARY OR APPROPRIATE FOR THE COMMITTEE TO CARRY OUT ITS
FUNCTIONS AS DESCRIBED IN THE PLAN. SUBJECT TO THE EXPRESS LIMITATIONS OF THE
PLAN, THE COMMITTEE SHALL HAVE AUTHORITY IN ITS DISCRETION TO DETERMINE THE
ELIGIBLE PERSONS TO WHOM, AND THE TIME OR TIMES AT WHICH, AWARDS MAY BE GRANTED,
THE NUMBER OF SHARES, UNITS OR OTHER RIGHTS SUBJECT TO EACH AWARD, THE EXERCISE,
BASE OR PURCHASE PRICE OF AN AWARD (IF ANY), THE TIME OR TIMES AT WHICH AN AWARD
WILL BECOME VESTED,

 

--------------------------------------------------------------------------------


 


EXERCISABLE OR PAYABLE, THE PERFORMANCE GOALS AND OTHER CONDITIONS OF AN AWARD,
THE DURATION OF THE AWARD, AND ALL OTHER TERMS OF THE AWARD.  THE COMMITTEE
SHALL ALSO HAVE DISCRETIONARY AUTHORITY TO ADMINISTER, CONSTRUE AND INTERPRET
THE PLAN, AWARD AGREEMENTS AND ALL OTHER DOCUMENTS RELEVANT TO THE PLAN AND
AWARDS ISSUED HEREUNDER, TO MAKE FACTUAL DETERMINATIONS UNDER THE PLAN AND AWARD
AGREEMENTS, AND TO MAKE ALL OTHER DETERMINATIONS NECESSARY OR ADVISABLE FOR PLAN
ADMINISTRATION, INCLUDING, WITHOUT LIMITATION, TO CORRECT ANY DEFECT, TO SUPPLY
ANY OMISSION OR TO RECONCILE ANY INCONSISTENCY IN THE PLAN OR ANY AWARD
AGREEMENT HEREUNDER.  THE COMMITTEE MAY PRESCRIBE, AMEND, AND RESCIND RULES AND
REGULATIONS RELATING TO THE PLAN.  THE COMMITTEE’S DETERMINATIONS UNDER THE PLAN
NEED NOT BE UNIFORM AND MAY BE MADE BY THE COMMITTEE SELECTIVELY AMONG
PARTICIPANTS AND ELIGIBLE PERSONS, WHETHER OR NOT SUCH PERSONS ARE SIMILARLY
SITUATED.  THE COMMITTEE SHALL, IN ITS DISCRETION, CONSIDER SUCH FACTORS AS IT
DEEMS RELEVANT IN MAKING ITS INTERPRETATIONS, DETERMINATIONS AND ACTIONS UNDER
THE PLAN INCLUDING, WITHOUT LIMITATION, THE RECOMMENDATIONS OR ADVICE OF ANY
OFFICER OR EMPLOYEE OF THE COMPANY OR SUCH ATTORNEYS, CONSULTANTS, ACCOUNTANTS
OR OTHER ADVISORS AS IT MAY SELECT.  ALL INTERPRETATIONS, DETERMINATIONS AND
ACTIONS BY THE COMMITTEE SHALL BE FINAL, CONCLUSIVE, AND BINDING UPON ALL
PARTIES.


 


3.3          DELEGATION OF AUTHORITY.  THE COMMITTEE SHALL BE PERMITTED TO
DELEGATE, TO ANY APPROPRIATE OFFICER OR EMPLOYEE OF THE COMPANY, RESPONSIBILITY
FOR PERFORMING CERTAIN MINISTERIAL FUNCTIONS UNDER THE PLAN. IN THE EVENT THAT
THE COMMITTEE’S AUTHORITY IS DELEGATED TO OFFICERS OR EMPLOYEES IN ACCORDANCE
WITH THE FOREGOING, ALL PROVISIONS OF THE PLAN RELATING TO THE COMMITTEE SHALL
BE INTERPRETED IN A MANNER CONSISTENT WITH THE FOREGOING BY TREATING ANY SUCH
REFERENCE AS A REFERENCE TO SUCH OFFICER OR EMPLOYEE FOR SUCH PURPOSE.  ANY
ACTION UNDERTAKEN IN ACCORDANCE WITH THE COMMITTEE’S DELEGATION OF AUTHORITY
HEREUNDER SHALL HAVE THE SAME FORCE AND EFFECT AS IF SUCH ACTION WAS UNDERTAKEN
DIRECTLY BY THE COMMITTEE AND SHALL BE DEEMED FOR ALL PURPOSES OF THE PLAN TO
HAVE BEEN TAKEN BY THE COMMITTEE.


 


3.4          GRANTS TO NON-EMPLOYEE DIRECTORS.  ANY AWARDS OR FORMULA FOR
GRANTING AWARDS UNDER THE PLAN MADE TO NON-EMPLOYEE DIRECTORS SHALL BE APPROVED
BY THE BOARD. WITH RESPECT TO AWARDS TO SUCH DIRECTORS, ALL RIGHTS, POWERS AND
AUTHORITIES VESTED IN THE COMMITTEE UNDER THE PLAN SHALL INSTEAD BE EXERCISED BY
THE BOARD, AND ALL PROVISIONS OF THE PLAN RELATING TO THE COMMITTEE SHALL BE
INTERPRETED IN A MANNER CONSISTENT WITH THE FOREGOING BY TREATING ANY SUCH
REFERENCE AS A REFERENCE TO THE BOARD FOR SUCH PURPOSE.


 


4.        SHARES SUBJECT TO THE PLAN.


 


4.1          MAXIMUM SHARE LIMITATIONS.  SUBJECT TO ADJUSTMENT PURSUANT TO
SECTION 4.3 HEREOF, THE MAXIMUM AGGREGATE NUMBER OF SHARES OF COMMON STOCK THAT
MAY BE ISSUED UNDER THE PLAN SHALL BE 1,250,000 SHARES. OF SUCH AGGREGATE PLAN
LIMIT, THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK THAT MAY BE ISSUED AS AWARDS
OF RESTRICTED STOCK, RESTRICTED STOCK UNITS, PERFORMANCE AWARDS AND STOCK AWARDS
UNDER THE PLAN SHALL BE LIMITED TO 312,500 SHARES.  WITH RESPECT TO STOCK
APPRECIATION RIGHTS THAT ARE SETTLED IN STOCK, THE AGGREGATE NUMBER OF
MEASUREMENT SHARES TO WHICH THE AWARD RELATES SHALL BE COUNTED AGAINST THE
MAXIMUM AGGREGATE NUMBER OF SHARES OF COMMON STOCK THAT MAY BE ISSUED UNDER THE
PLAN, IRRESPECTIVE OF THE NUMBER OF SHARES THAT ARE ISSUED UPON SUCH STOCK
SETTLEMENT.  SHARES OF COMMON STOCK ISSUED AND SOLD UNDER THE PLAN MAY BE EITHER
AUTHORIZED BUT UNISSUED SHARES OR SHARES ACQUIRED ON THE OPEN MARKET OR OBTAINED
THROUGH ANY OTHER PROPER SOURCE. TO THE EXTENT THAT ANY AWARD INVOLVING THE
ISSUANCE OF SHARES OF COMMON STOCK IS FORFEITED, CANCELLED, RETURNED TO THE
COMPANY FOR FAILURE TO SATISFY VESTING REQUIREMENTS OR OTHER CONDITIONS OF THE
AWARD, OR OTHERWISE TERMINATES WITHOUT AN ISSUANCE OF SHARES OF COMMON STOCK
BEING MADE THEREUNDER, THE SHARES OF COMMON STOCK COVERED THEREBY WILL NO LONGER
BE COUNTED AGAINST THE FOREGOING MAXIMUM SHARE LIMITATIONS AND MAY AGAIN BE MADE
SUBJECT TO AWARDS UNDER THE PLAN PURSUANT TO SUCH LIMITATIONS.  ANY AWARDS THAT
ARE SETTLED IN CASH AND NOT IN SHARES OF COMMON STOCK SHALL NOT BE COUNTED
AGAINST THE FOREGOING MAXIMUM SHARE LIMITATIONS.


 


4.2          INDIVIDUAL PARTICIPANT LIMITATIONS.  THE MAXIMUM NUMBER OF SHARES
OF COMMON STOCK THAT MAY BE SUBJECT TO STOCK OPTIONS AND STOCK APPRECIATION
RIGHTS IN THE

 

--------------------------------------------------------------------------------


 


AGGREGATE GRANTED TO ANY ONE PARTICIPANT UNDER THIS PLAN DURING ANY CALENDAR
YEAR SHALL BE 750,000 SHARES.  THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK THAT
MAY BE SUBJECT TO QUALIFIED PERFORMANCE SHARE AWARDS IN THE AGGREGATE GRANTED TO
ANY ONE PARTICIPANT UNDER THIS PLAN DURING ANY CALENDAR YEAR PERIOD SHALL BE
750,000 SHARES.  THE MAXIMUM AMOUNT PAYABLE TO ANY PARTICIPANT WITH RESPECT TO
ALL QUALIFIED PERFORMANCE UNIT AWARDS GRANTED IN ANY CALENDAR YEAR TO HIM OR HER
UNDER THIS PLAN IS $2,000,000 PER EACH YEAR OF THE APPLICABLE PERFORMANCE
PERIODS, AND NO PERFORMANCE PERIOD SHALL BE LONGER THAN FIVE YEARS.


 


4.3          ADJUSTMENTS.  IF THERE SHALL OCCUR ANY CHANGE WITH RESPECT TO THE
OUTSTANDING SHARES OF COMMON STOCK BY REASON OF ANY RECAPITALIZATION,
RECLASSIFICATION, STOCK DIVIDEND, EXTRAORDINARY DIVIDEND, STOCK SPLIT, REVERSE
STOCK SPLIT OR OTHER DISTRIBUTION WITH RESPECT TO THE SHARES OF COMMON STOCK, OR
ANY MERGER, REORGANIZATION, CONSOLIDATION, COMBINATION, SPIN-OFF OR OTHER
SIMILAR CORPORATE CHANGE, OR ANY OTHER CHANGE AFFECTING THE COMMON STOCK, THE
COMMITTEE MAY, IN THE MANNER AND TO THE EXTENT THAT IT DEEMS APPROPRIATE AND
EQUITABLE TO THE PARTICIPANTS AND CONSISTENT WITH THE TERMS OF THE PLAN, CAUSE
AN ADJUSTMENT TO BE MADE IN (I) THE MAXIMUM NUMBER AND KIND OF SHARES PROVIDED
IN SECTION 4.1 AND SECTION 4.2 HEREOF, (II) THE NUMBER AND KIND OF SHARES OF
COMMON STOCK, UNITS, OR OTHER RIGHTS SUBJECT TO THEN OUTSTANDING AWARDS,
(III) THE EXERCISE OR BASE PRICE FOR EACH SHARE OR UNIT OR OTHER RIGHT SUBJECT
TO THEN OUTSTANDING AWARDS, AND (IV) ANY OTHER TERMS OF AN AWARD THAT ARE
AFFECTED BY THE EVENT.  NOTWITHSTANDING THE FOREGOING, IN THE CASE OF INCENTIVE
STOCK OPTIONS, ANY SUCH ADJUSTMENTS SHALL, TO THE EXTENT PRACTICABLE, BE MADE IN
A MANNER CONSISTENT WITH THE REQUIREMENTS OF SECTION 424(A) OF THE CODE.


 


5.        PARTICIPATION AND AWARDS.


 


5.1          DESIGNATIONS OF PARTICIPANTS.  ALL ELIGIBLE PERSONS ARE ELIGIBLE TO
BE DESIGNATED BY THE COMMITTEE TO RECEIVE AWARDS AND BECOME PARTICIPANTS UNDER
THE PLAN. THE COMMITTEE HAS THE AUTHORITY, IN ITS DISCRETION, TO DETERMINE AND
DESIGNATE FROM TIME TO TIME THOSE ELIGIBLE PERSONS WHO ARE TO BE GRANTED AWARDS,
THE TYPES OF AWARDS TO BE GRANTED AND THE NUMBER OF SHARES OF COMMON STOCK OR
UNITS SUBJECT TO AWARDS GRANTED UNDER THE PLAN.  IN SELECTING ELIGIBLE PERSONS
TO BE PARTICIPANTS AND IN DETERMINING THE TYPE AND AMOUNT OF AWARDS TO BE
GRANTED UNDER THE PLAN, THE COMMITTEE MAY CONSIDER ANY AND ALL FACTORS THAT IT
DEEMS RELEVANT OR APPROPRIATE.


 


5.2          DETERMINATION OF AWARDS.  THE COMMITTEE SHALL DETERMINE THE TERMS
AND CONDITIONS OF ALL AWARDS GRANTED TO PARTICIPANTS IN ACCORDANCE WITH ITS
AUTHORITY UNDER SECTION 3.2 HEREOF.  AN AWARD MAY CONSIST OF ONE TYPE OF RIGHT
OR BENEFIT HEREUNDER OR OF TWO OR MORE SUCH RIGHTS OR BENEFITS GRANTED IN TANDEM
OR IN THE ALTERNATIVE.  IN THE CASE OF ANY FRACTIONAL SHARE OR UNIT RESULTING
FROM THE GRANT, VESTING, PAYMENT OR CREDITING OF DIVIDENDS OR DIVIDEND
EQUIVALENTS UNDER AN AWARD OR ADJUSTMENTS MADE UNDER SECTION 4.3 HEREOF, THE
COMMITTEE SHALL HAVE THE DISCRETIONARY AUTHORITY TO (I) DISREGARD SUCH
FRACTIONAL SHARE OR UNIT, (II) ROUND SUCH FRACTIONAL SHARE OR UNIT TO THE
NEAREST LOWER OR HIGHER WHOLE SHARE OR UNIT, OR (III) CONVERT SUCH FRACTIONAL
SHARE OR UNIT INTO A RIGHT TO RECEIVE A CASH PAYMENT.  TO THE EXTENT DEEMED
NECESSARY BY THE COMMITTEE, AN AWARD SHALL BE EVIDENCED BY AN AWARD AGREEMENT AS
DESCRIBED IN SECTION 15.1 HEREOF.


 


6.        STOCK OPTIONS.


 


6.1          GRANT OF STOCK OPTIONS.  A STOCK OPTION MAY BE GRANTED TO ANY
ELIGIBLE PERSON SELECTED BY THE COMMITTEE.  SUBJECT TO THE PROVISIONS OF
SECTION 6.8 HEREOF AND SECTION 422 OF THE CODE, EACH STOCK OPTION SHALL BE
DESIGNATED, IN THE DISCRETION OF THE COMMITTEE, AS AN INCENTIVE STOCK OPTION OR
AS A NONQUALIFIED STOCK OPTION.


 


6.2          EXERCISE PRICE.  THE EXERCISE PRICE PER SHARE OF A STOCK OPTION
SHALL NOT BE LESS THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON THE DATE
OF GRANT.


 


6.3          VESTING OF STOCK OPTIONS.  THE COMMITTEE SHALL IN ITS DISCRETION
PRESCRIBE THE TIME OR TIMES AT WHICH, OR THE CONDITIONS UPON WHICH, A STOCK
OPTION OR PORTION THEREOF SHALL BECOME VESTED AND/OR EXERCISABLE, AND MAY
ACCELERATE OR PROVIDE FOR THE ACCELERATION OF THE


 

--------------------------------------------------------------------------------


 


VESTING OR EXERCISABILITY OF ANY STOCK OPTION AT ANY TIME.  THE REQUIREMENTS FOR
VESTING AND EXERCISABILITY OF A STOCK OPTION MAY BE BASED ON THE CONTINUED
SERVICE OF THE PARTICIPANT WITH THE COMPANY OR AFFILIATES FOR A SPECIFIED TIME
PERIOD (OR PERIODS) OR ON THE ATTAINMENT OF SPECIFIED PERFORMANCE GOALS
ESTABLISHED BY THE COMMITTEE IN ITS DISCRETION.


 


6.4          TERM OF STOCK OPTIONS.  THE COMMITTEE SHALL IN ITS DISCRETION
PRESCRIBE IN AN AWARD AGREEMENT THE PERIOD DURING WHICH A VESTED STOCK OPTION
MAY BE EXERCISED, PROVIDED THAT THE MAXIMUM TERM OF A STOCK OPTION SHALL BE
SEVEN YEARS FROM THE DATE OF GRANT.


 


6.5          POST-TERMINATION OF SERVICE EXERCISE PERIOD.  THE COMMITTEE SHALL
IN ITS DISCRETION PRESCRIBE IN AN AWARD AGREEMENT THE PERIOD DURING WHICH A
VESTED STOCK OPTION MAY BE EXERCISED BY ANY PARTICIPANT WHOSE SERVICE WITH THE
COMPANY OR ONE OF ITS AFFILIATES IS TERMINATED FOR ANY REASON.


 


6.6          STOCK OPTION EXERCISE; TAX WITHHOLDING.  SUBJECT TO SUCH TERMS AND
CONDITIONS AS SHALL BE SPECIFIED IN AN AWARD AGREEMENT, A STOCK OPTION MAY BE
EXERCISED IN WHOLE OR IN PART AT ANY TIME DURING THE TERM THEREOF BY NOTICE IN
THE FORM REQUIRED BY THE COMMITTEE, TOGETHER WITH PAYMENT OF THE AGGREGATE
EXERCISE PRICE THEREFOR AND APPLICABLE WITHHOLDING TAX.  PAYMENT OF THE EXERCISE
PRICE SHALL BE MADE IN ANY MANNER SET FORTH IN THE AWARD AGREEMENT OR OTHERWISE
ACCEPTABLE TO THE COMMITTEE IN ITS DISCRETION.


 


6.7          ADDITIONAL RULES FOR INCENTIVE STOCK OPTIONS.


 


(A)          ELIGIBILITY.  AN INCENTIVE STOCK OPTION MAY ONLY BE GRANTED TO AN
ELIGIBLE PERSON WHO IS CONSIDERED AN EMPLOYEE FOR PURPOSES OF TREASURY
REGULATION §1.421-1(H) WITH RESPECT TO THE COMPANY OR ANY AFFILIATE THAT
QUALIFIES AS A “SUBSIDIARY CORPORATION” WITH RESPECT TO THE COMPANY FOR PURPOSES
OF SECTION 424(F) OF THE CODE.


 


(B)          DESIGNATION.  NO STOCK OPTIONS SHALL BE AN INCENTIVE STOCK OPTION
UNLESS SO DESIGNATED BY THE COMMITTEE AT THE TIME OF GRANT OR IN THE AWARD
AGREEMENT EVIDENCING SUCH STOCK OPTION.


 


(C)           OTHER TERMS AND CONDITIONS; NONTRANSFERABILITY.  ANY INCENTIVE
STOCK OPTION GRANTED HEREUNDER SHALL CONTAIN SUCH ADDITIONAL TERMS AND
CONDITIONS, NOT INCONSISTENT WITH THE TERMS OF THE PLAN, AS ARE DEEMED NECESSARY
OR DESIRABLE BY THE COMMITTEE, WHICH TERMS, TOGETHER WITH THE TERMS OF THE PLAN,
SHALL BE INTENDED AND INTERPRETED TO CAUSE SUCH INCENTIVE STOCK OPTION TO
QUALIFY AS AN “INCENTIVE STOCK OPTION” UNDER SECTION 422 OF THE CODE.  AN AWARD
AGREEMENT FOR AN INCENTIVE STOCK OPTION MAY PROVIDE THAT SUCH STOCK OPTION SHALL
BE TREATED AS A NONQUALIFIED STOCK OPTION TO THE EXTENT THAT CERTAIN
REQUIREMENTS APPLICABLE TO “INCENTIVE STOCK OPTIONS” UNDER THE CODE SHALL NOT BE
SATISFIED.  AN INCENTIVE STOCK OPTION SHALL BY ITS TERMS BE NONTRANSFERABLE
OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION, AND SHALL BE
EXERCISABLE DURING THE LIFETIME OF A PARTICIPANT ONLY BY SUCH PARTICIPANT OR THE
PARTICIPANT’S LEGAL REPRESENTATIVE.


 


6.8          REPRICING PROHIBITED.  SUBJECT TO THE ANTI-DILUTION ADJUSTMENT
PROVISIONS CONTAINED IN SECTION 4.3 HEREOF, WITHOUT THE PRIOR APPROVAL OF THE
COMPANY’S SHAREHOLDERS, NEITHER THE COMMITTEE NOR THE BOARD SHALL CAUSE THE
CANCELLATION, SUBSTITUTION OR AMENDMENT OF A STOCK OPTION THAT WOULD HAVE THE
EFFECT OF REDUCING THE EXERCISE PRICE OF SUCH A STOCK OPTION PREVIOUSLY GRANTED
UNDER THE PLAN, OR OTHERWISE APPROVE ANY MODIFICATION TO SUCH A STOCK OPTION
THAT WOULD BE TREATED AS A “REPRICING” UNDER THE THEN APPLICABLE RULES,
REGULATIONS OR LISTING REQUIREMENTS ADOPTED BY THE NASDAQ NATIONAL MARKET OR
OTHER APPLICABLE EXCHANGE OR SECURITIES MARKET.


 


7.        STOCK APPRECIATION RIGHTS.


 


7.1          GRANT OF STOCK APPRECIATION RIGHTS.  A STOCK APPRECIATION RIGHT MAY
BE GRANTED TO ANY ELIGIBLE PERSON SELECTED BY THE COMMITTEE.  STOCK APPRECIATION
RIGHTS MAY BE GRANTED ON A BASIS THAT ALLOWS FOR THE EXERCISE OF THE RIGHT BY
THE PARTICIPANT OR THAT PROVIDES FOR

 

--------------------------------------------------------------------------------


 


THE AUTOMATIC PAYMENT OF THE RIGHT UPON A SPECIFIED DATE OR EVENT.  STOCK
APPRECIATION RIGHTS SHALL BE EXERCISABLE OR PAYABLE AT SUCH TIME OR TIMES AND
UPON CONDITIONS AS MAY BE APPROVED BY THE COMMITTEE, PROVIDED THAT THE COMMITTEE
MAY PROVIDE FOR THE ACCELERATION OF OR ACCELERATE THE EXERCISABILITY OR PAYMENT
OF A STOCK APPRECIATION RIGHT AT ANY TIME.


 


7.2          FREESTANDING STOCK APPRECIATION RIGHTS.  A STOCK APPRECIATION RIGHT
MAY BE GRANTED WITHOUT ANY RELATED STOCK OPTION AND MAY BE SUBJECT TO SUCH
VESTING AND EXERCISABILITY REQUIREMENTS AS SPECIFIED BY THE COMMITTEE IN AN
AWARD AGREEMENT.  SUCH VESTING AND EXERCISABILITY REQUIREMENTS MAY BE BASED ON
THE CONTINUED SERVICE OF THE PARTICIPANT WITH THE COMPANY OR ITS AFFILIATES FOR
A SPECIFIED TIME PERIOD (OR PERIODS) OR ON THE ATTAINMENT OF SPECIFIED
PERFORMANCE GOALS ESTABLISHED BY THE COMMITTEE IN ITS DISCRETION.  A STOCK
APPRECIATION RIGHT WILL BE EXERCISABLE OR PAYABLE AT SUCH TIME OR TIMES AS
DETERMINED BY THE COMMITTEE, PROVIDED THAT THE MAXIMUM TERM OF A STOCK
APPRECIATION RIGHT SHALL BE SEVEN YEARS FROM THE DATE OF GRANT.  THE BASE PRICE
OF A STOCK APPRECIATION RIGHT GRANTED WITHOUT ANY RELATED STOCK OPTION SHALL BE
DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION; PROVIDED, HOWEVER, THAT THE
BASE PRICE PER SHARE OF ANY SUCH FREESTANDING STOCK APPRECIATION RIGHT SHALL NOT
BE LESS THAN THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON THE DATE OF
GRANT.


 


7.3          TANDEM STOCK OPTION/STOCK APPRECIATION RIGHTS.  A STOCK
APPRECIATION RIGHT MAY BE GRANTED IN TANDEM WITH A STOCK OPTION, EITHER AT THE
TIME OF GRANT OR AT ANY TIME THEREAFTER DURING THE TERM OF THE STOCK OPTION.  A
TANDEM STOCK OPTION/STOCK APPRECIATION RIGHT WILL ENTITLE THE HOLDER TO ELECT,
AS TO ALL OR ANY PORTION OF THE NUMBER OF SHARES SUBJECT TO SUCH STOCK
OPTION/STOCK APPRECIATION RIGHT, TO EXERCISE EITHER THE STOCK OPTION OR THE
STOCK APPRECIATION RIGHT, RESULTING IN THE REDUCTION OF THE CORRESPONDING NUMBER
OF SHARES SUBJECT TO THE RIGHT SO EXERCISED AS WELL AS THE TANDEM RIGHT NOT SO
EXERCISED.  A STOCK APPRECIATION RIGHT GRANTED IN TANDEM WITH A STOCK OPTION
HEREUNDER SHALL HAVE A BASE PRICE PER SHARE EQUAL TO THE PER SHARE EXERCISE
PRICE OF THE STOCK OPTION, WILL BE VESTED AND EXERCISABLE AT THE SAME TIME OR
TIMES THAT A RELATED STOCK OPTION IS VESTED AND EXERCISABLE, AND WILL EXPIRE NO
LATER THAN THE TIME AT WHICH THE RELATED STOCK OPTION EXPIRES.


 


7.4          PAYMENT OF STOCK APPRECIATION RIGHTS.  A STOCK APPRECIATION RIGHT
WILL ENTITLE THE HOLDER, UPON EXERCISE OR OTHER PAYMENT OF THE STOCK
APPRECIATION RIGHT, AS APPLICABLE, TO RECEIVE AN AMOUNT DETERMINED BY
MULTIPLYING: (I) THE EXCESS OF THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK
ON THE DATE OF EXERCISE OR PAYMENT OF THE STOCK APPRECIATION RIGHT OVER THE BASE
PRICE OF SUCH STOCK APPRECIATION RIGHT, BY (II) THE NUMBER OF SHARES AS TO WHICH
SUCH STOCK APPRECIATION RIGHT IS EXERCISED OR PAID.  SUBJECT TO THE REQUIREMENTS
OF SECTION 409A OF THE CODE, PAYMENT OF THE AMOUNT DETERMINED UNDER THE
FOREGOING MAY BE MADE, AS APPROVED BY THE COMMITTEE AND SET FORTH IN THE AWARD
AGREEMENT, IN SHARES OF COMMON STOCK VALUED AT THEIR FAIR MARKET VALUE ON THE
DATE OF EXERCISE OR PAYMENT, IN CASH, OR IN A COMBINATION OF SHARES OF COMMON
STOCK AND CASH, SUBJECT TO APPLICABLE TAX WITHHOLDING REQUIREMENTS.


 


7.5          POST-TERMINATION OF SERVICE EXERCISE PERIOD.  THE COMMITTEE SHALL
IN ITS DISCRETION PRESCRIBE IN AN AWARD AGREEMENT THE PERIOD DURING WHICH A
VESTED STOCK APPRECIATION RIGHT MAY BE EXERCISED BY ANY PARTICIPANT WHOSE
SERVICE WITH THE COMPANY OR ONE OF ITS AFFILIATES IS TERMINATED FOR ANY REASON.


 


7.6          EXERCISE; TAX WITHHOLDING.  SUBJECT TO SUCH TERMS AND CONDITIONS AS
SHALL BE SPECIFIED IN AN AWARD AGREEMENT, A STOCK APPRECIATION RIGHT MAY BE
EXERCISED IN WHOLE OR IN PART AT ANY TIME DURING THE TERM THEREOF BY NOTICE IN
THE FORM REQUIRED BY THE COMMITTEE. AT THE TIME OF EXERCISE, THE PARTICIPANT
SHALL PAY TO THE COMPANY THE FULL AMOUNT OF ANY AND ALL APPLICABLE WITHHOLDING
TAX IN ANY MANNER SET FORTH IN THE AWARD AGREEMENT OR OTHERWISE ACCEPTABLE TO
THE COMMITTEE IN ITS DISCRETION.


 


7.7           REPRICING PROHIBITED.  SUBJECT TO THE ANTI-DILUTION ADJUSTMENT
PROVISIONS CONTAINED IN SECTION 4.3 HEREOF, WITHOUT THE PRIOR APPROVAL OF THE
COMPANY’S SHAREHOLDERS NEITHER THE COMMITTEE NOR THE BOARD SHALL CAUSE THE
CANCELLATION, SUBSTITUTION OR AMENDMENT OF A STOCK APPRECIATION RIGHT THAT WOULD
HAVE THE EFFECT OF REDUCING THE BASE PRICE OF SUCH A STOCK

 

--------------------------------------------------------------------------------


 


APPRECIATION RIGHT PREVIOUSLY GRANTED UNDER THE PLAN, OR OTHERWISE APPROVE ANY
MODIFICATION TO SUCH A STOCK APPRECIATION RIGHT THAT WOULD BE TREATED AS A
“REPRICING” UNDER THE THEN APPLICABLE RULES, REGULATIONS OR LISTING REQUIREMENTS
ADOPTED BY THE NASDAQ NATIONAL MARKET OR OTHER APPLICABLE EXCHANGE OR SECURITIES
MARKET.


 


8.        RESTRICTED STOCK AWARDS.


 


8.1          GRANT OF RESTRICTED STOCK AWARDS.  A RESTRICTED STOCK AWARD MAY BE
GRANTED TO ANY ELIGIBLE PERSON SELECTED BY THE COMMITTEE.  THE COMMITTEE MAY
REQUIRE THE PAYMENT BY THE PARTICIPANT OF A SPECIFIED PURCHASE PRICE IN
CONNECTION WITH ANY RESTRICTED STOCK AWARD.


 


8.2          VESTING REQUIREMENTS.  THE RESTRICTIONS IMPOSED ON SHARES GRANTED
UNDER A RESTRICTED STOCK AWARD SHALL LAPSE IN ACCORDANCE WITH THE VESTING
REQUIREMENTS SPECIFIED BY THE COMMITTEE IN THE AWARD AGREEMENT.   SUCH VESTING
REQUIREMENTS MAY BE BASED ON THE CONTINUED SERVICE OF THE PARTICIPANT WITH THE
COMPANY OR ITS AFFILIATES FOR A SPECIFIED TIME PERIOD (OR PERIODS) OR ON THE
ATTAINMENT OF SPECIFIED PERFORMANCE GOALS ESTABLISHED BY THE COMMITTEE IN ITS
DISCRETION.  NOTWITHSTANDING THE FOREGOING, THE COMMITTEE MAY ACCELERATE THE
VESTING OF, OR LAPSE OF RESTRICTIONS ON, A RESTRICTED STOCK AWARD AT ANY TIME IF
THE VESTING REQUIREMENTS OR OTHER APPLICABLE RESTRICTIONS OF A RESTRICTED STOCK
AWARD SHALL NOT BE SATISFIED OR WAIVED, THE AWARD SHALL BE FORFEITED AND THE
SHARES OF COMMON STOCK SUBJECT TO THE AWARD SHALL BE RETURNED TO THE COMPANY.


 


8.3          RESTRICTIONS.  SHARES GRANTED UNDER ANY RESTRICTED STOCK AWARD MAY
NOT BE TRANSFERRED, ASSIGNED OR SUBJECT TO ANY ENCUMBRANCE, PLEDGE, OR CHARGE
UNTIL ALL APPLICABLE RESTRICTIONS ARE REMOVED OR HAVE EXPIRED.  THE COMMITTEE
MAY REQUIRE IN AN AWARD AGREEMENT THAT CERTIFICATES REPRESENTING THE SHARES
GRANTED UNDER A RESTRICTED STOCK AWARD BEAR A LEGEND MAKING APPROPRIATE
REFERENCE TO THE RESTRICTIONS IMPOSED, AND THAT CERTIFICATES REPRESENTING THE
SHARES GRANTED OR SOLD UNDER A RESTRICTED STOCK AWARD WILL REMAIN IN THE
PHYSICAL CUSTODY OF AN ESCROW HOLDER UNTIL ALL RESTRICTIONS ARE REMOVED OR HAVE
EXPIRED.


 


8.4          RIGHTS AS SHAREHOLDER.  SUBJECT TO THE FOREGOING PROVISIONS OF THIS
SECTION 8 AND THE APPLICABLE AWARD AGREEMENT, THE PARTICIPANT SHALL HAVE ALL
RIGHTS OF A SHAREHOLDER WITH RESPECT TO THE SHARES GRANTED TO THE PARTICIPANT
UNDER A RESTRICTED STOCK AWARD, INCLUDING THE RIGHT TO VOTE THE SHARES AND
RECEIVE ALL DIVIDENDS AND OTHER DISTRIBUTIONS PAID OR MADE WITH RESPECT
THERETO.  THE COMMITTEE MAY PROVIDE IN AN AWARD AGREEMENT FOR THE PAYMENT OF
DIVIDENDS AND DISTRIBUTIONS TO THE PARTICIPANT AT SUCH TIMES AS PAID TO
SHAREHOLDERS GENERALLY OR AT THE TIMES OF VESTING OR OTHER PAYMENT OF THE
RESTRICTED STOCK AWARD.


 


8.5          QUALIFIED PERFORMANCE AWARD.  TO THE EXTENT A RESTRICTED STOCK
AWARD IS DESIGNATED AS A QUALIFIED PERFORMANCE AWARD, IT SHALL BE SUBJECT TO THE
ADDITIONAL PROVISIONS SET FORTH IN SECTION 11.


 


9.        RESTRICTED STOCK UNIT AWARDS.


 


9.1          GRANT OF RESTRICTED STOCK UNIT AWARDS.  A RESTRICTED STOCK UNIT
AWARD MAY BE GRANTED TO ANY ELIGIBLE PERSON SELECTED BY THE COMMITTEE.  THE
VALUE OF EACH STOCK UNIT UNDER A RESTRICTED STOCK UNIT AWARD IS EQUAL TO THE
FAIR MARKET VALUE OF THE COMMON STOCK ON THE APPLICABLE DATE OR TIME PERIOD OF
DETERMINATION, AS SPECIFIED BY THE COMMITTEE.  A RESTRICTED STOCK UNIT AWARD
SHALL BE SUBJECT TO SUCH RESTRICTIONS AND CONDITIONS AS THE COMMITTEE SHALL
DETERMINE.  A RESTRICTED STOCK UNIT AWARD MAY BE GRANTED TOGETHER WITH A
DIVIDEND EQUIVALENT RIGHT WITH RESPECT TO THE SHARES OF COMMON STOCK SUBJECT TO
THE AWARD, WHICH MAY BE ACCUMULATED AND MAY BE DEEMED REINVESTED IN ADDITIONAL
STOCK UNITS, AS DETERMINED BY THE COMMITTEE IN ITS DISCRETION.

 

--------------------------------------------------------------------------------


 


9.2          VESTING REQUIREMENTS.  ON THE DATE OF GRANT, THE COMMITTEE SHALL IN
ITS DISCRETION DETERMINE ANY VESTING REQUIREMENTS WITH RESPECT TO A RESTRICTED
STOCK UNIT AWARD, WHICH SHALL BE SET FORTH IN THE AWARD AGREEMENT.  SUCH VESTING
REQUIREMENTS MAY BE BASED ON THE CONTINUED SERVICE OF THE PARTICIPANT WITH THE
COMPANY OR ITS AFFILIATES FOR A SPECIFIED TIME PERIOD (OR PERIODS) OR ON THE
ATTAINMENT OF SPECIFIED PERFORMANCE GOALS ESTABLISHED BY THE COMMITTEE IN ITS
DISCRETION.   NOTWITHSTANDING THE FOREGOING, THE COMMITTEE MAY ACCELERATE THE
VESTING OF A RESTRICTED STOCK UNIT AWARD AT ANY TIME.  A RESTRICTED STOCK UNIT
AWARD MAY ALSO BE GRANTED ON A FULLY VESTED BASIS, WITH A DEFERRED PAYMENT DATE.

 


9.3          PAYMENT OF RESTRICTED STOCK UNIT AWARDS.  A RESTRICTED STOCK UNIT
AWARD SHALL BECOME PAYABLE TO A PARTICIPANT AT THE TIME OR TIMES DETERMINED BY
THE COMMITTEE AND SET FORTH IN THE AWARD AGREEMENT, WHICH MAY BE UPON OR
FOLLOWING THE VESTING OF THE AWARD.  PAYMENT OF A RESTRICTED STOCK UNIT AWARD
MAY BE MADE, AT THE DISCRETION OF THE COMMITTEE, IN CASH OR IN SHARES OF COMMON
STOCK, OR IN A COMBINATION THEREOF, SUBJECT TO APPLICABLE TAX WITHHOLDING
REQUIREMENTS.  ANY CASH PAYMENT OF A RESTRICTED STOCK UNIT AWARD SHALL BE MADE
BASED UPON THE FAIR MARKET VALUE OF THE COMMON STOCK, DETERMINED ON SUCH DATE OR
OVER SUCH TIME PERIOD AS DETERMINED BY THE COMMITTEE.


 


9.4          NO RIGHTS AS SHAREHOLDER.  THE PARTICIPANT SHALL NOT HAVE ANY
RIGHTS AS A SHAREHOLDER WITH RESPECT TO THE SHARES SUBJECT TO A RESTRICTED STOCK
UNIT AWARD UNTIL SUCH TIME AS SHARES OF COMMON STOCK ARE ISSUED TO THE
PARTICIPANT PURSUANT TO THE TERMS OF THE AWARD AGREEMENT.


 


9.5           QUALIFIED PERFORMANCE AWARD.  TO THE EXTENT A RESTRICTED STOCK
UNIT AWARD IS DESIGNATED AS A QUALIFIED PERFORMANCE AWARD, IT SHALL BE SUBJECT
TO THE ADDITIONAL PROVISIONS SET FORTH IN SECTION 11.


 


10.      PERFORMANCE AWARDS.


 


10.1        GRANT OF PERFORMANCE AWARDS.  PERFORMANCE SHARE AWARDS AND
PERFORMANCE UNIT AWARDS (COLLECTIVELY, “PERFORMANCE AWARDS”) MAY BE GRANTED TO
ANY ELIGIBLE PERSON SELECTED BY THE COMMITTEE.  PERFORMANCE AWARDS SHALL BE
SUBJECT TO SUCH RESTRICTIONS AND CONDITIONS, AS THE COMMITTEE SHALL DETERMINE. 
UNLESS OTHERWISE DETERMINED BY THE COMMITTEE AT GRANT, A PERFORMANCE SHARE AWARD
SHALL NOT BE GRANTED WITH A DIVIDEND EQUIVALENT RIGHT WITH RESPECT TO THE SHARES
OF COMMON STOCK SUBJECT TO THE AWARD.


 


10.2        VESTING REQUIREMENTS.  ON THE DATE OF GRANT, THE COMMITTEE SHALL IN
ITS DISCRETION DETERMINE ANY VESTING REQUIREMENTS WITH RESPECT TO A PERFORMANCE
AWARD, WHICH SHALL BE SET FORTH IN THE AWARD AGREEMENT.  VESTING REQUIREMENTS
SHALL BE BASED ON THE CONTINUED SERVICE OF THE PARTICIPANT WITH THE COMPANY OR
ITS AFFILIATES FOR A SPECIFIED TIME PERIOD (OR PERIODS) AND ON THE ATTAINMENT OF
SPECIFIED PERFORMANCE GOALS ESTABLISHED BY THE COMMITTEE IN ITS DISCRETION, BUT
IN NO CASE MAY THE SERVICE PERIOD OR PERFORMANCE PERIOD BE LESS THAN 12 MONTHS. 
NOTWITHSTANDING THE FOREGOING, THE COMMITTEE MAY ACCELERATE THE VESTING OF A
PERFORMANCE AWARD AT ANY TIME.  THE COMMITTEE MAY PROVIDE THAT IF PERFORMANCE
RELATIVE TO THE PERFORMANCE GOALS EXCEEDS TARGETED LEVELS, THEN THE NUMBER OF
PERFORMANCE AWARDS EARNED SHALL BE A MULTIPLE OF THOSE THAT WOULD BE EARNED FOR
TARGET PERFORMANCE.


 


10.3        PAYMENT OF PERFORMANCE AWARDS.  A PERFORMANCE AWARD SHALL BECOME
PAYABLE TO A PARTICIPANT AT THE TIME OR TIMES DETERMINED BY THE COMMITTEE AND
SET FORTH IN THE AWARD AGREEMENT, WHICH MAY BE UPON OR FOLLOWING THE VESTING OF
THE AWARD.  PAYMENT OF A PERFORMANCE AWARD MAY BE MADE, AT THE DISCRETION OF THE
COMMITTEE, IN CASH OR IN SHARES OF COMMON STOCK, OR IN A COMBINATION THEREOF,
SUBJECT TO APPLICABLE TAX WITHHOLDING REQUIREMENTS.  ANY CASH PAYMENT OF A
PERFORMANCE AWARD SHALL BE MADE BASED UPON THE FAIR MARKET VALUE OF THE COMMON
STOCK, DETERMINED ON SUCH DATE OR OVER SUCH TIME PERIOD AS DETERMINED BY THE
COMMITTEE.

 

--------------------------------------------------------------------------------


 


10.4        NO RIGHTS AS SHAREHOLDER.  THE PARTICIPANT SHALL NOT HAVE ANY RIGHTS
AS A SHAREHOLDER WITH RESPECT TO THE SHARES SUBJECT TO A PERFORMANCE SHARE AWARD
UNTIL SUCH TIME AS SHARES OF COMMON STOCK ARE ISSUED TO THE PARTICIPANT PURSUANT
TO THE TERMS OF THE AWARD AGREEMENT.


 


10.5        QUALIFIED PERFORMANCE AWARD.  TO THE EXTENT A PERFORMANCE AWARD IS
DESIGNATED AS A QUALIFIED PERFORMANCE AWARD, IT SHALL BE SUBJECT TO THE
ADDITIONAL PROVISIONS SET FORTH IN SECTION 11.


 


11.      QUALIFIED PERFORMANCE AWARDS.


 


11.1        DESIGNATION AS QUALIFIED PERFORMANCE AWARD.  THE COMMITTEE MAY
DESIGNATE WHETHER ANY RESTRICTED STOCK, RESTRICTED STOCK UNIT OR PERFORMANCE
AWARD GRANTED TO AN EMPLOYEE IS INTENDED TO QUALIFY AS “PERFORMANCE-BASED
COMPENSATION”, WITHIN THE MEANING OF SECTION 162(M) OF THE CODE.


 


11.2        PERFORMANCE MEASURES.  ANY AWARD DESIGNATED AS INTENDED TO BE
PERFORMANCE-BASED COMPENSATION SHALL BE, TO THE EXTENT REQUIRED BY
SECTION 162(M) OF THE CODE, EITHER (1) CONDITIONED UPON THE ACHIEVEMENT OF ONE
OR MORE OF THE FOLLOWING PERFORMANCE MEASURES OR (2) GRANTED BASED UPON THE
ACHIEVEMENT OF ONE OR MORE OF THE FOLLOWING PERFORMANCE MEASURES: (I) NET
EARNINGS OR NET INCOME (BEFORE OR AFTER TAXES); (II) BASIC OR DILUTED EARNINGS
PER SHARE (BEFORE OR AFTER TAXES); (III) NET REVENUE OR NET REVENUE GROWTH;
(IV) GROSS PROFIT OR GROSS PROFIT GROWTH; (V) NET OPERATING PROFIT (BEFORE OR
AFTER TAXES); (VI)RETURN MEASURES (INCLUDING, BUT NOT LIMITED TO, RETURN ON
ASSETS, CAPITAL, INVESTED CAPITAL, EQUITY, OR SALES); (VII) CASH FLOW
(INCLUDING, BUT NOT LIMITED TO, OPERATING CASH FLOW, FREE CASH FLOW, AND CASH
FLOW RETURN ON CAPITAL); (VIII) EARNINGS BEFORE OR AFTER TAXES, INTEREST,
DEPRECIATION AND/OR AMORTIZATION; (IX) GROSS OR OPERATING MARGINS; (X)
PRODUCTIVITY RATIOS; (XI) SHARE PRICE (INCLUDING, BUT NOT LIMITED TO, GROWTH
MEASURES AND TOTAL STOCKHOLDER RETURN); (XII) EXPENSE TARGETS; (XIII) MARGINS;
(XIV) OPERATING EFFICIENCY; (XV) OBJECTIVE MEASURES OF CUSTOMER SATISFACTION;
(XVI) WORKING CAPITAL TARGETS; (XVII) MEASURES OF ECONOMIC VALUE ADDED; (XVIII)
INVENTORY CONTROL; (XIX) ENTERPRISE VALUE; (XX) ENROLLMENT METRICS; (XXI)
RETENTION METRICS; AND (XXII)GRADUATION METRICS.  PERFORMANCE GOALS MAY BE
ESTABLISHED ON A COMPANY-WIDE BASIS OR WITH RESPECT TO ONE OR MORE BUSINESS
UNITS OR DIVISIONS OR AFFILIATES.  THE TARGETED LEVEL OR LEVELS OF PERFORMANCE
(WHICH MAY INCLUDE MINIMUM, MAXIMUM AND TARGET LEVELS OF PERFORMANCE) WITH
RESPECT TO SUCH PERFORMANCE MEASURES MAY BE ESTABLISHED AT SUCH LEVELS AND IN
SUCH TERMS AS THE COMMITTEE MAY DETERMINE, IN ITS DISCRETION, INCLUDING IN
ABSOLUTE TERMS, AS A GOAL RELATIVE TO PERFORMANCE IN PRIOR PERIODS, OR AS A GOAL
COMPARED TO THE PERFORMANCE OF ONE OR MORE COMPARABLE COMPANIES OR AN INDEX
COVERING MULTIPLE COMPANIES.  WHEN ESTABLISHING PERFORMANCE GOALS FOR A
PERFORMANCE PERIOD, THE COMMITTEE MAY EXCLUDE ANY OR ALL “EXTRAORDINARY ITEMS”
AS DETERMINED UNDER U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES INCLUDING,
WITHOUT LIMITATION, THE CHARGES OR COSTS ASSOCIATED WITH RESTRUCTURINGS OF THE
COMPANY, DISCONTINUED OPERATIONS, OTHER UNUSUAL OR NONRECURRING ITEMS, AND THE
CUMULATIVE EFFECTS OF ACCOUNTING CHANGES.


 


11.3      ADDITIONAL REQUIREMENTS.  ANY AWARD THAT IS INTENDED TO QUALIFY AS
“PERFORMANCE-BASED COMPENSATION” SHALL ALSO BE SUBJECT TO THE FOLLOWING:


 


(A)           NO LATER THAN 90 DAYS FOLLOWING THE COMMENCEMENT OF EACH
PERFORMANCE PERIOD (OR SUCH OTHER TIME AS MAY BE REQUIRED OR PERMITTED BY
SECTION 162(M) OF THE CODE), THE COMMITTEE SHALL, IN WRITING, (1) GRANT A TARGET
NUMBER OF SHARES OR UNITS, (2) SELECT THE PERFORMANCE GOAL OR GOALS APPLICABLE
TO THE PERFORMANCE PERIOD AND (3) SPECIFY THE RELATIONSHIP BETWEEN PERFORMANCE
GOALS AND THE NUMBER OF SHARES OR UNITS THAT MAY BE EARNED BY A PARTICIPANT FOR
SUCH PERFORMANCE PERIOD.


 


(B)           FOLLOWING THE COMPLETION OF EACH PERFORMANCE PERIOD, THE COMMITTEE
SHALL CERTIFY IN WRITING, WHICH MAY INCLUDE A RESOLUTION OF THE COMMITTEE,
WHETHER THE APPLICABLE PERFORMANCE TARGETS HAVE BEEN ACHIEVED AND THE NUMBER OF
UNITS OR SHARES, IF ANY, EARNED BY A PARTICIPANT FOR SUCH PERFORMANCE PERIOD.

 

--------------------------------------------------------------------------------


 


(C)           IN DETERMINING THE NUMBER OF UNITS OR SHARES EARNED BY A
PARTICIPANT FOR A GIVEN PERFORMANCE PERIOD, THE COMMITTEE SHALL HAVE THE RIGHT
TO REDUCE (BUT NOT INCREASE) THE AMOUNT EARNED AT A GIVEN LEVEL OF PERFORMANCE
TO TAKE INTO ACCOUNT ADDITIONAL FACTORS THAT THE COMMITTEE MAY DEEM RELEVANT TO
THE ASSESSMENT OF INDIVIDUAL OR CORPORATE PERFORMANCE FOR THE PERFORMANCE
PERIOD.


 


12.      STOCK AWARDS.


 


12.1        GRANT OF STOCK AWARDS.  A STOCK AWARD MAY BE GRANTED TO ANY ELIGIBLE
PERSON SELECTED BY THE COMMITTEE.  A STOCK AWARD MAY BE GRANTED FOR PAST
SERVICES, IN LIEU OF BONUS OR OTHER CASH COMPENSATION OR FOR ANY OTHER VALID
PURPOSE AS DETERMINED BY THE COMMITTEE.  A STOCK AWARD GRANTED TO AN ELIGIBLE
PERSON REPRESENTS SHARES OF COMMON STOCK THAT ARE ISSUED WITHOUT RESTRICTIONS ON
TRANSFER AND OTHER INCIDENTS OF OWNERSHIP AND FREE OF FORFEITURE CONDITIONS,
EXCEPT AS OTHERWISE PROVIDED IN THE PLAN AND THE AWARD AGREEMENT.  THE COMMITTEE
MAY, IN CONNECTION WITH ANY STOCK AWARD, REQUIRE THE PAYMENT OF A SPECIFIED
PURCHASE PRICE.


 


12.2        RIGHTS AS SHAREHOLDER.  SUBJECT TO THE FOREGOING PROVISIONS OF THIS
SECTION 12 AND THE APPLICABLE AWARD AGREEMENT, UPON THE ISSUANCE OF THE COMMON
STOCK UNDER A STOCK AWARD THE PARTICIPANT SHALL HAVE ALL RIGHTS OF A SHAREHOLDER
WITH RESPECT TO THE SHARES OF COMMON STOCK, INCLUDING THE RIGHT TO VOTE THE
SHARES AND RECEIVE ALL DIVIDENDS AND OTHER DISTRIBUTIONS PAID OR MADE WITH
RESPECT THERETO.


 


13.      CHANGE IN CONTROL.


 


13.1        EFFECT OF CHANGE IN CONTROL.  IN THE EVENT OF ANY TRANSACTION
RESULTING IN A CHANGE IN CONTROL OF THE COMPANY, OUTSTANDING STOCK OPTIONS AND
OTHER AWARDS THAT ARE PAYABLE IN OR CONVERTIBLE INTO COMMON STOCK UNDER THIS
PLAN WILL TERMINATE UPON THE EFFECTIVE TIME OF SUCH CHANGE IN CONTROL UNLESS
PROVISION IS MADE IN CONNECTION WITH THE TRANSACTION FOR THE CONTINUATION OR
ASSUMPTION OF SUCH AWARDS BY, OR FOR THE SUBSTITUTION OF THE EQUIVALENT AWARDS
OF, THE SURVIVING OR SUCCESSOR ENTITY OR A PARENT THEREOF.  IN THE EVENT OF SUCH
TERMINATION, THE HOLDERS OF STOCK OPTIONS AND OTHER AWARDS UNDER THE PLAN WILL
BE PERMITTED, IMMEDIATELY BEFORE THE CHANGE IN CONTROL, TO EXERCISE OR CONVERT
ALL PORTIONS OF SUCH STOCK OPTIONS OR OTHER AWARDS UNDER THE PLAN THAT ARE THEN
EXERCISABLE OR CONVERTIBLE OR WHICH BECOME EXERCISABLE OR CONVERTIBLE UPON OR
PRIOR TO THE EFFECTIVE TIME OF THE CHANGE IN CONTROL.  NOTWITHSTANDING ANYTHING
IN THE PLAN OR AN AWARD AGREEMENT TO THE CONTRARY, THE COMMITTEE MAY, IN ITS
DISCRETION, UPON OR IN ADVANCE OR CONTEMPLATION OF A CHANGE IN CONTROL,
ACCELERATE THE VESTING, LAPSE OF RESTRICTIONS, PAYMENT OR SETTLEMENT OF ANY OR
ALL AWARDS, IN WHOLE OR IN PART.


 


14.      FORFEITURE EVENTS.


 


14.1        GENERAL.  THE COMMITTEE MAY SPECIFY IN AN AWARD AGREEMENT AT THE
TIME OF THE AWARD THAT THE PARTICIPANT’S RIGHTS, PAYMENTS AND BENEFITS WITH
RESPECT TO AN AWARD SHALL BE SUBJECT TO REDUCTION, CANCELLATION, FORFEITURE OR
CLAWBACK UPON THE OCCURRENCE OF CERTAIN SPECIFIED EVENTS, IN ADDITION TO ANY
OTHERWISE APPLICABLE VESTING OR PERFORMANCE CONDITIONS OF AN AWARD.  SUCH EVENTS
MAY INCLUDE, BUT SHALL NOT BE LIMITED TO, VIOLATION OF MATERIAL COMPANY
POLICIES, BREACH OF NONCOMPETITION, CONFIDENTIALITY OR OTHER RESTRICTIVE
COVENANTS THAT MAY APPLY TO THE PARTICIPANT, OR OTHER CONDUCT BY THE PARTICIPANT
THAT IS DETRIMENTAL TO THE BUSINESS OR REPUTATION OF THE COMPANY OR ITS
AFFILIATES.


 


15.      GENERAL PROVISIONS.


 


15.1        AWARD AGREEMENT.  TO THE EXTENT DEEMED NECESSARY BY THE COMMITTEE,
AN AWARD UNDER THE PLAN SHALL BE EVIDENCED BY AN AWARD AGREEMENT IN A WRITTEN OR
ELECTRONIC FORM APPROVED BY THE COMMITTEE SETTING FORTH THE NUMBER OF SHARES OF
COMMON STOCK OR UNITS SUBJECT TO THE AWARD, THE EXERCISE PRICE, BASE PRICE, OR
PURCHASE PRICE OF THE AWARD, IF ANY, THE TIME OR

 

--------------------------------------------------------------------------------


 


TIMES AT WHICH AN AWARD WILL BECOME VESTED, EXERCISABLE OR PAYABLE AND THE TERM
OF THE AWARD.  THE AWARD AGREEMENT MAY ALSO SET FORTH THE EFFECT ON AN AWARD OF
TERMINATION OF SERVICE UNDER CERTAIN CIRCUMSTANCES.  THE AWARD AGREEMENT SHALL
BE SUBJECT TO AND INCORPORATE, BY REFERENCE OR OTHERWISE, ALL OF THE APPLICABLE
TERMS AND CONDITIONS OF THE PLAN, AND MAY ALSO SET FORTH OTHER TERMS AND
CONDITIONS APPLICABLE TO THE AWARD AS DETERMINED BY THE COMMITTEE CONSISTENT
WITH THE LIMITATIONS OF THE PLAN.  THE GRANT OF AN AWARD UNDER THE PLAN SHALL
NOT CONFER ANY RIGHTS UPON THE PARTICIPANT HOLDING SUCH AWARD OTHER THAN SUCH
TERMS, AND SUBJECT TO SUCH CONDITIONS, AS ARE SPECIFIED IN THE PLAN AS BEING
APPLICABLE TO SUCH TYPE OF AWARD (OR TO ALL AWARDS) OR AS ARE EXPRESSLY SET
FORTH IN THE AWARD AGREEMENT.  THE COMMITTEE NEED NOT REQUIRE THE EXECUTION OF
AN AWARD AGREEMENT BY A PARTICIPANT, IN WHICH CASE, ACCEPTANCE OF THE AWARD BY
THE PARTICIPANT SHALL CONSTITUTE AGREEMENT BY THE PARTICIPANT TO THE TERMS,
CONDITIONS, RESTRICTIONS AND LIMITATIONS SET FORTH IN THE PLAN AND THE AWARD
AGREEMENT AS WELL AS THE ADMINISTRATIVE GUIDELINES OF THE COMPANY IN EFFECT FROM
TIME TO TIME.


 


15.2        TRANSFERABILITY OF AWARDS.  EXCEPT AS OTHERWISE DETERMINED BY THE
COMMITTEE, NO AWARD GRANTED UNDER THE PLAN SHALL BE TRANSFERABLE BY A
PARTICIPANT OTHERWISE THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION. 
UNLESS OTHERWISE DETERMINED BY THE COMMITTEE IN ACCORD WITH THE PROVISIONS OF
THE IMMEDIATELY PRECEDING SENTENCE, AN AWARD MAY BE EXERCISED DURING THE
LIFETIME OF THE PARTICIPANT, ONLY BY THE PARTICIPANT OR, DURING THE PERIOD THE
PARTICIPANT IS UNDER A LEGAL DISABILITY, BY THE PARTICIPANT’S GUARDIAN OR LEGAL
REPRESENTATIVE.


 


15.3        DEFERRALS OF PAYMENT.  THE COMMITTEE MAY IN ITS DISCRETION PERMIT A
PARTICIPANT TO DEFER THE RECEIPT OF PAYMENT OF CASH OR DELIVERY OF SHARES OF
COMMON STOCK THAT WOULD OTHERWISE BE DUE TO THE PARTICIPANT BY VIRTUE OF THE
EXERCISE OF A RIGHT OR THE SATISFACTION OF VESTING OR OTHER CONDITIONS WITH
RESPECT TO AN AWARD.  IF ANY SUCH DEFERRAL IS TO BE PERMITTED BY THE COMMITTEE,
THE COMMITTEE SHALL ESTABLISH RULES AND PROCEDURES RELATING TO SUCH DEFERRAL IN
A MANNER INTENDED TO COMPLY WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE,
INCLUDING, WITHOUT LIMITATION, THE TIME WHEN AN ELECTION TO DEFER MAY BE MADE,
THE TIME PERIOD OF THE DEFERRAL AND THE EVENTS THAT WOULD RESULT IN PAYMENT OF
THE DEFERRED AMOUNT, THE INTEREST OR OTHER EARNINGS ATTRIBUTABLE TO THE DEFERRAL
AND THE METHOD OF FUNDING, IF ANY, ATTRIBUTABLE TO THE DEFERRED AMOUNT.


 


15.4        RIGHTS AS SHAREHOLDER.  A PARTICIPANT SHALL HAVE NO RIGHTS AS A
HOLDER OF SHARES OF COMMON STOCK WITH RESPECT TO ANY UNISSUED SECURITIES COVERED
BY AN AWARD UNTIL THE DATE THE PARTICIPANT BECOMES THE HOLDER OF RECORD OF SUCH
SECURITIES.  EXCEPT AS PROVIDED IN SECTION 4.3 HEREOF, NO ADJUSTMENT OR OTHER
PROVISION SHALL BE MADE FOR DIVIDENDS OR OTHER SHAREHOLDER RIGHTS, EXCEPT TO THE
EXTENT THAT THE AWARD AGREEMENT PROVIDES FOR DIVIDEND PAYMENTS OR DIVIDEND
EQUIVALENT RIGHTS.


 

15.5        Employment or Service.  Nothing in the Plan, in the grant of any
Award or in any Award Agreement shall confer upon any Eligible Person any right
to continue in the Service of the Company or any of its Affiliates, or interfere
in any way with the right of the Company or any of its Affiliates to terminate
the Participant’s employment or other service relationship for any reason or for
no reason at any time and whether or not such termination results in (i) the
failure of any Award to vest; (ii) the forfeiture of any unvested or vested
portion of any Award; and/or (iii) any other adverse effect on the individual’s
interests under the Plan or an Award.

 


15.6        SECURITIES LAWS.  NO SHARES OF COMMON STOCK WILL BE ISSUED OR
TRANSFERRED PURSUANT TO AN AWARD UNLESS AND UNTIL ALL THEN APPLICABLE
REQUIREMENTS IMPOSED BY FEDERAL AND STATE SECURITIES AND OTHER LAWS, RULES AND
REGULATIONS AND BY ANY REGULATORY AGENCIES HAVING JURISDICTION, AND BY ANY
EXCHANGES UPON WHICH THE SHARES OF COMMON STOCK MAY BE LISTED, HAVE BEEN FULLY
MET.  AS A CONDITION PRECEDENT TO THE ISSUANCE OF SHARES PURSUANT TO THE GRANT
OR EXERCISE OF AN AWARD, THE COMPANY MAY REQUIRE THE PARTICIPANT TO TAKE ANY
REASONABLE ACTION TO MEET SUCH REQUIREMENTS.  THE COMMITTEE MAY IMPOSE SUCH
CONDITIONS ON ANY SHARES OF COMMON STOCK ISSUABLE UNDER THE PLAN AS IT MAY DEEM
ADVISABLE, INCLUDING, WITHOUT LIMITATION, RESTRICTIONS UNDER

 

--------------------------------------------------------------------------------


 


THE SECURITIES ACT OF 1933, AS AMENDED, UNDER THE REQUIREMENTS OF ANY EXCHANGE
UPON WHICH SUCH SHARES OF THE SAME CLASS ARE THEN LISTED, AND UNDER ANY BLUE SKY
OR OTHER SECURITIES LAWS APPLICABLE TO SUCH SHARES.  THE COMMITTEE MAY ALSO
REQUIRE THE PARTICIPANT TO REPRESENT AND WARRANT AT THE TIME OF ISSUANCE OR
TRANSFER THAT THE SHARES OF COMMON STOCK ARE BEING ACQUIRED ONLY FOR INVESTMENT
PURPOSES AND WITHOUT ANY CURRENT INTENTION TO SELL OR DISTRIBUTE SUCH SHARES.


 


15.7        TAX WITHHOLDING.  THE PARTICIPANT SHALL BE RESPONSIBLE FOR PAYMENT
OF ANY TAXES OR SIMILAR CHARGES REQUIRED BY LAW TO BE WITHHELD FROM AN AWARD OR
AN AMOUNT PAID IN SATISFACTION OF AN AWARD, WHICH SHALL BE PAID BY THE
PARTICIPANT ON OR PRIOR TO THE PAYMENT OR OTHER EVENT THAT RESULTS IN TAXABLE
INCOME IN RESPECT OF AN AWARD.  THE AWARD AGREEMENT MAY SPECIFY THE MANNER IN
WHICH THE WITHHOLDING OBLIGATION SHALL BE SATISFIED WITH RESPECT TO THE
PARTICULAR TYPE OF AWARD, WHICH MAY INCLUDE PROCEDURES TO PERMIT OR REQUIRE A
PARTICIPANT TO SATISFY SUCH OBLIGATION IN WHOLE OR IN PART (BUT ONLY UP TO THE
STATUTORY MINIMUM) BY HAVING THE COMPANY WITHHOLD SHARES OF COMMON STOCK FROM
THE SHARES TO WHICH THE PARTICIPANT IS ENTITLED.  THE NUMBER OF SHARES TO BE
WITHHELD SHALL HAVE A FAIR MARKET VALUE AS OF THE DATE THAT THE AMOUNT OF TAX TO
BE WITHHELD IS DETERMINED AS NEARLY EQUAL AS POSSIBLE TO (BUT NOT EXCEEDING) THE
AMOUNT OF SUCH OBLIGATIONS BEING SATISFIED.  NOTWITHSTANDING THE FOREGOING, THE
COMPANY, IN ITS SOLE DISCRETION, MAY WITHHOLD ALL SUCH REQUIRED TAXES FROM ANY
AMOUNT OTHERWISE PAYABLE TO A PARTICIPANT.


 


15.8        UNFUNDED PLAN.  THE ADOPTION OF THE PLAN AND ANY RESERVATION OF
SHARES OF COMMON STOCK OR CASH AMOUNTS BY THE COMPANY TO DISCHARGE ITS
OBLIGATIONS HEREUNDER SHALL NOT BE DEEMED TO CREATE A TRUST OR OTHER FUNDED
ARRANGEMENT.  EXCEPT UPON THE ISSUANCE OF COMMON STOCK PURSUANT TO AN AWARD, ANY
RIGHTS OF A PARTICIPANT UNDER THE PLAN SHALL BE THOSE OF A GENERAL UNSECURED
CREDITOR OF THE COMPANY, AND NEITHER A PARTICIPANT NOR THE PARTICIPANT’S
PERMITTED TRANSFEREES OR ESTATE SHALL HAVE ANY OTHER INTEREST IN ANY ASSETS OF
THE COMPANY OR ANY AFFILIATE BY VIRTUE OF THE PLAN OR AN AWARD ISSUED
THEREUNDER.  NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL HAVE THE RIGHT TO
IMPLEMENT OR SET ASIDE FUNDS IN A GRANTOR TRUST, SUBJECT TO THE CLAIMS OF THE
COMPANY’S CREDITORS OR OTHERWISE, TO DISCHARGE ITS OBLIGATIONS UNDER THE PLAN.


 


15.9        OTHER COMPENSATION AND BENEFIT PLANS.  THE ADOPTION OF THE PLAN
SHALL NOT AFFECT ANY OTHER SHARE INCENTIVE OR OTHER COMPENSATION PLANS IN EFFECT
FOR THE COMPANY OR ANY AFFILIATE, NOR SHALL THE PLAN PRECLUDE THE COMPANY FROM
ESTABLISHING ANY OTHER FORMS OF SHARE INCENTIVE OR OTHER COMPENSATION OR BENEFIT
PROGRAM FOR EMPLOYEES OF THE COMPANY OR ANY AFFILIATE.  THE AMOUNT OF ANY
COMPENSATION DEEMED TO BE RECEIVED BY A PARTICIPANT PURSUANT TO AN AWARD SHALL
NOT CONSTITUTE INCLUDABLE COMPENSATION FOR PURPOSES OF DETERMINING THE AMOUNT OF
BENEFITS TO WHICH A PARTICIPANT IS ENTITLED UNDER ANY OTHER COMPENSATION OR
BENEFIT PLAN OR PROGRAM OF THE COMPANY OR AN AFFILIATE, INCLUDING, WITHOUT
LIMITATION, UNDER ANY PENSION OR SEVERANCE BENEFITS PLAN, EXCEPT TO THE EXTENT
SPECIFICALLY PROVIDED BY THE TERMS OF ANY SUCH PLAN.


 


15.10      PLAN BINDING ON TRANSFEREES.  THE PLAN SHALL BE BINDING UPON THE
COMPANY, ITS AFFILIATES, ITS TRANSFEREES AND ASSIGNS, AND THE PARTICIPANT, THE
PARTICIPANT’S EXECUTOR, ADMINISTRATOR AND PERMITTED TRANSFEREES AND
BENEFICIARIES.


 


15.11      SEVERABILITY.  IF ANY PROVISION OF THE PLAN OR ANY AWARD AGREEMENT
SHALL BE DETERMINED TO BE ILLEGAL OR UNENFORCEABLE BY ANY COURT OF LAW IN ANY
JURISDICTION, THE REMAINING PROVISIONS HEREOF AND THEREOF SHALL BE SEVERABLE AND
ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, AND ALL PROVISIONS SHALL REMAIN
ENFORCEABLE IN ANY OTHER JURISDICTION.


 


15.12      FOREIGN JURISDICTIONS.  THE COMMITTEE MAY ADOPT, AMEND AND TERMINATE
SUCH ARRANGEMENTS AND GRANT SUCH AWARDS, NOT INCONSISTENT WITH THE INTENT OF THE
PLAN, AS IT MAY DEEM NECESSARY OR DESIRABLE TO COMPLY WITH ANY TAX, SECURITIES,
REGULATORY OR OTHER LAWS OF OTHER JURISDICTIONS WITH RESPECT TO AWARDS THAT MAY
BE SUBJECT TO SUCH LAWS.  THE TERMS AND CONDITIONS OF SUCH AWARDS MAY VARY FROM
THE TERMS AND CONDITIONS THAT WOULD OTHERWISE BE REQUIRED BY THE PLAN SOLELY TO
THE EXTENT THE COMMITTEE DEEMS NECESSARY FOR SUCH PURPOSE.  MOREOVER, THE BOARD
MAY APPROVE SUCH SUPPLEMENTS TO OR AMENDMENTS, RESTATEMENTS OR ALTERNATIVE
VERSIONS OF THE PLAN,

 

--------------------------------------------------------------------------------


 


NOT INCONSISTENT WITH THE INTENT OF THE PLAN, AS IT MAY CONSIDER NECESSARY OR
APPROPRIATE FOR SUCH PURPOSES, WITHOUT THEREBY AFFECTING THE TERMS OF THE PLAN
AS IN EFFECT FOR ANY OTHER PURPOSE.


 


15.13      SUBSTITUTE AWARDS IN CORPORATE TRANSACTIONS.  NOTHING CONTAINED IN
THE PLAN SHALL BE CONSTRUED TO LIMIT THE RIGHT OF THE COMMITTEE TO GRANT AWARDS
UNDER THE PLAN IN CONNECTION WITH THE ACQUISITION, WHETHER BY PURCHASE, MERGER,
CONSOLIDATION OR OTHER CORPORATE TRANSACTION, OF THE BUSINESS OR ASSETS OF ANY
CORPORATION OR OTHER ENTITY.  WITHOUT LIMITING THE FOREGOING, THE COMMITTEE MAY
GRANT AWARDS UNDER THE PLAN TO AN EMPLOYEE OR DIRECTOR OF ANOTHER ENTITY WHO
BECOMES AN ELIGIBLE PERSON BY REASON OF ANY SUCH CORPORATE TRANSACTION IN
SUBSTITUTION FOR AWARDS PREVIOUSLY GRANTED BY SUCH ENTITY OR AN AFFILIATE OF
SUCH ENTITY TO SUCH PERSON.  THE TERMS AND CONDITIONS OF THE SUBSTITUTE AWARDS
MAY VARY FROM THE TERMS AND CONDITIONS THAT WOULD OTHERWISE BE REQUIRED BY THE
PLAN SOLELY TO THE EXTENT THE COMMITTEE DEEMS NECESSARY OR APPROPRIATE FOR SUCH
PURPOSE TO CONFORM THE SUBSTITUTE AWARDS TO THE PROVISIONS OF THE AWARDS FOR
WHICH THEY ARE SUBSTITUTED.


 


15.14      GOVERNING LAW.  THE PLAN AND ALL RIGHTS HEREUNDER SHALL BE SUBJECT TO
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND, WITHOUT
REFERENCE TO THE PRINCIPLES OF CONFLICTS OF LAWS, AND TO APPLICABLE FEDERAL
SECURITIES LAWS.


 


15.15      SECTION 409A OF THE CODE.  NOTWITHSTANDING ANYTHING IN THE PLAN OR AN
AWARD AGREEMENT TO THE CONTRARY, THE COMMITTEE IS AUTHORIZED TO MODIFY AWARDS,
AND THE BOARD IS AUTHORIZED TO MODIFY OR TERMINATE THE PLAN, IN EITHER CASE
WITHOUT THE CONSENT OF ANY PARTICIPANT, TO THE EXTENT THE COMMITTEE OR THE BOARD
DETERMINES TO BE NECESSARY OR APPROPRIATE TO AVOID THE IMPOSITION ON THEA
PARTICIPANT OF ADDITIONAL TAX OR INTEREST UNDER SECTION 409A OF THE CODE.


 


16.      EFFECTIVE DATE; AMENDMENT AND TERMINATION.


 


16.1        EFFECTIVE DATE.  THE PLAN SHALL BECOME EFFECTIVE, FOLLOWING ITS
ADOPTION BY THE BOARD UPON ITS APPROVAL BY THE COMPANY’S SHAREHOLDERS AT THE
2005 ANNUAL MEETING OF SHAREHOLDERS.


 


16.2        AMENDMENT OF OUTSTANDING AWARDS.  EXCEPT AS PROVIDED IN SECTIONS 6.8
AND 7.7, THE COMMITTEE MAY MODIFY, AMEND, EXTEND OR RENEW OUTSTANDING AWARDS AT
ANY TIME.  NOTWITHSTANDING THE FOREGOING, EXCEPT AS PROVIDED IN SECTION 15.15,
NO AMENDMENT OR MODIFICATION SHALL MATERIALLY ADVERSELY AFFECT ANY AWARD WITHOUT
THE CONSENT OF THE PARTICIPANT OR THE PERMITTED TRANSFEREE OF THE AWARD.


 


16.3        PLAN AMENDMENT.  THE BOARD MAY AT ANY TIME AND FROM TIME TO TIME AND
IN ANY RESPECT, AMEND OR MODIFY THE PLAN.  THE BOARD MAY SEEK THE APPROVAL OF
ANY AMENDMENT OR MODIFICATION OF THE PLAN BY THE COMPANY’S SHAREHOLDERS TO THE
EXTENT IT DEEMS NECESSARY OR ADVISABLE IN ITS DISCRETION FOR PURPOSES OF
COMPLIANCE WITH SECTION 162(M) OR SECTION 422 OF THE CODE, THE LISTING
REQUIREMENTS OF THE NASDAQ NATIONAL MARKET OR OTHER EXCHANGE OR SECURITIES
MARKET OR FOR ANY OTHER PURPOSE.  EXCEPT AS PROVIDED UNDER SECTION 15.15 OF THE
PLAN, NO AMENDMENT OR MODIFICATION OF THE PLAN SHALL MATERIALLY ADVERSELY AFFECT
ANY AWARD THERETOFORE GRANTED WITHOUT THE CONSENT OF THE PARTICIPANT OR THE
PERMITTED TRANSFEREE OF THE AWARD.


 


16.4        TERMINATION.  THE PLAN SHALL TERMINATE ON APRIL 25, 2015.  THE BOARD
MAY, IN ITS DISCRETION AND AT ANY EARLIER DATE, TERMINATE THE PLAN. 
NOTWITHSTANDING THE FOREGOING, EXCEPT AS PROVIDED UNDER SECTION 15.15 OF THE
PLAN, NO TERMINATION OF THE PLAN SHALL MATERIALLY ADVERSELY AFFECT ANY AWARD
THERETOFORE GRANTED WITHOUT THE CONSENT OF THE PARTICIPANT OR THE PERMITTED
TRANSFEREE OF THE AWARD.

 

--------------------------------------------------------------------------------